--------------------------------------------------------------------------------

CONSULTING AGREEMENT

THIS AGREEMENT is made this 14th day of December, 2010.

BETWEEN:

> > > > > > > > Cheetah Oil & Gas Ltd. , a body corporate duly incorporated
> > > > > > > > under the laws of the State of Nevada, and having an office at
> > > > > > > > 17 Victoria Road, in the City of Nanaimo, in the Province of
> > > > > > > > British Columbia,
> > > > > > > > 
> > > > > > > > (hereinafter called the "Company")

OF THE FIRST PART

AND:

> > > > > > > > Don Findlay. , having an office at 30 New Street SE in the City
> > > > > > > > of Calgary, in the Province of Alberta,
> > > > > > > > 
> > > > > > > > (hereinafter called the "Consultant")

OF THE SECOND PART

WHEREAS:

A.             The Consultant has been appointed President of the Company by the
board of Directors;

B.             The Company is desirous of retaining the consulting services of
the Consultant on a continuing basis and the Consultant has agreed to serve the
Company as an independent contractor upon the terms and conditions hereinafter
set forth;

                 FOR VALUABLE CONSIDERATION it is hereby agreed as follows:

1.             The Consultant shall provide corporate administration and oil and
gas exploration and production consulting services to the Company, such duties
and responsibilities to include provision of oil and gas industry consulting
services, strategic corporate and financial planning, management of the overall
business operations of the Company, and supervising office staff and exploration
and O&G consultants, and the Consultant shall serve the Company (and/or such
subsidiary or subsidiaries of the company as the Company may from time to time
require) in such consulting capacity or capacities as may from time to time be
determined by resolution of the Board of Directors of the Company and shall
perform such duties and exercise such powers as may from time be determined by
resolution of the Board of Directors, as an independent contractor.

--------------------------------------------------------------------------------

- 2 -

2.             The basic remuneration of the Consultant for his services
hereunder shall be at the equivalent rate of one thousand five hundred United
States dollars (US$1,500) per month (plus GST/HST as applicable) payable on the
15th of each month of the term of this agreement. As further compensation, the
Company agrees to pay the Consultant, within ten (10) days of the Company
receiving since Nov 15th 2010 private placement funds raised through the
Consultant at the rate of 3% on the first $250,000., 4% up to $500,000., 5% up
to $750,000., and 6% on any amount over $751,000. Upon the Company receiving a
Producing Property with net production to the Company in excess of 25 barrels of
oil per day and or a Property that comes with bank financing through the
Consultant, the Consultant will be paid a 3% commission on a completed
transaction. Yearly commissions are based on the calendar year January 1st to
December 31st with the effective date of this Agreement Nov 15th 2010.

3.             The Consultant shall be responsible for the payment of its income
taxes and GST remittances as shall be required by any governmental entity with
respect to compensation paid by the Company to the Consultant.

4.             The terms "subsidiary" and "subsidiaries" as used herein mean any
corporation or company of which more than 50% of the outstanding shares carrying
voting rights at all times (provided that the ownership of such shares confers
the right at all times to elect at least a majority of the Board of Directors of
such corporation or company) are for the time being owned by or held for the
Company and/or any other corporation or company in like relation to the Company
and include any corporation or company in like relation to a subsidiary.

5.             During the term of this Agreement, the Consultant shall provide
its services to the Company through Donald J Findlay (“Findlay”), and the
Consultant shall ensure that Findlay will be available to provide such services
to the Company in a timely manner subject to Findlay’s availability at the time
of the request.

6.             The Consultant shall be reimbursed for all traveling and other
expenses actually and properly incurred by it in connection with its duties
hereunder. For all such expenses the Consultant shall furnish to the Company
statements, receipts and vouchers for such out-of-pocket expenses on a monthly
basis.

--------------------------------------------------------------------------------

- 3 -

7.             The Consultant shall not, either during the continuance of its
contract hereunder or at any time thereafter, disclose the private affairs of
the Company and/or its subsidiary or subsidiaries, or any secrets of the Company
and/or its subsidiary or subsidiaries, to any person other than the Directors of
the Company and/or its subsidiary or subsidiaries or for the Company's purposes
and shall not (either during the continuance of its contract hereunder or at any
time thereafter) use for its own purposes or for any purpose other than those of
the Company any information it may acquire in relation to the business and
affairs of the Company and/or its subsidiary or subsidiaries.

8.             The Consultant shall well and faithfully serve the Company or any
subsidiary as aforesaid during the continuance of its contract hereunder and use
its best efforts to promote the interests of the Company.

9.             The Consultant agrees with the Company that it will during the
term of his contract hereunder, so long as the Board of Directors of the Company
may so desire, cause Findlay to serve the Company as an officer without
additional remuneration other than as described elsewhere in this document.

10.             This Agreement may be terminated forthwith by the Company
without prior notice if at any time:

(a)             The Consultant shall commit any material breach of any of the
provisions herein contained; or

(b)             The Consultant shall be guilty of any misconduct or neglect in
the discharge of its duties hereunder; or

(c)             The Consultant shall become bankrupt or make any arrangements or
composition with its creditors; or

(d)             Findlay shall become of unsound mind or be declared incompetent
to handle his own personal affairs; or

(e)             The Consultant or Findlay shall be convicted of any criminal
offence other than an offence which, in the reasonable opinion of the Board of
Directors of the Company, does not affect their position as a Consultant or a
director of the Company.

--------------------------------------------------------------------------------

- 4 -

This Agreement may also be terminated by either party upon thirty (30) days
written notice to the other.

11.             In the event this Agreement is terminated by reason of default
on the part of the Consultant or the written notice of the Company, then at the
request of the Board of Directors of the Company, the Consultant shall cause
Findlay to forthwith resign any position or office which he then holds with the
Company or any subsidiary of the Company. The provisions of paragraph 9 shall
survive the termination of this Agreement.

12.             The Company is aware that the Consultant has now and will
continue to have financial interests in other companies and properties and the
Company recognizes that these companies and properties will require a certain
portion of the Consultant's time. The Company agrees that the Consultant may
continue to devote time to such outside interests, PROVIDED THAT such interests
do not conflict with, in any way, the time required for the Consultant to
perform its duties under this Agreement.

13.             The services to be performed by the Consultant pursuant hereto
are personal in character, and neither this Agreement nor any rights or benefits
arising thereunder are assignable by the Consultant without the previous written
consent of the Company.

14.             Any and all previous agreements, written or oral, between the
parties hereto or on their behalf relating to the agreement between the
Consultant and the Company are hereby terminated and cancelled and each of the
parties hereto hereby releases and forever discharges the other party hereto of
and from all manner of actions, causes of action, claims and demands whatsoever
under or in respect of any such previous agreements.

15.             Any notice in writing or permitted to be given to the Consultant
hereunder shall be sufficiently given if delivered to the Consultant personally
or mailed by registered mail, postage prepaid, addressed to the Consultant as
its last residential address known to the Company. Any such notice mailed as
aforesaid shall be deemed to have been received by the Consultant on the fifth
business day following the date of mailing. Any notice in writing required or
permitted to be given to the Company hereunder shall be given by registered
mail, postage prepaid, addressed to the Company at the address shown on page 1
hereof. Any such notice mailed as aforesaid shall be deemed to have been
received by the Company on the fifth business day following the date of mailing.
Any such address for the giving of notices hereunder may be changed by notice in
writing given hereunder.

--------------------------------------------------------------------------------

- 5 -

16.             The provisions of this Agreement shall enure to the benefit of
and be binding upon the Consultant and the successors and assigns of the
Company. For this purpose, the terms "successors" and "assigns" shall include
any person, firm or corporation or other entity which at any time, whether by
merger, purchase or otherwise, shall acquire all or substantially all of the
assets or business of the Company.

17.             Every provision of this Agreement is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the validity of the remainder of
the provisions of this Agreement.

18.             This Agreement is being delivered and is intended to be
performed in the Province of British Columbia and shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the laws of such Province. This Agreement may not be changed orally, but only by
an instrument in writing signed by the party against whom or which enforcement
of any waiver, change, modification or discharge is sought.

19.             This Agreement and the obligations of the Company herein are
subject to all applicable laws and regulations in force at the local, State,
Province, and Federal levels.

                    IN WITNESS WHEREOF this Agreement has been executed as of
the day, month and year first above written.




--------------------------------------------------------------------------------

- 6 -

Signed this 14th day of December, 2010, in Calgary, Alberta. )     )     )  
Per: )     )     )   Per:/s/ Robert McAllister )     )   Cheetah Oil & Gas Ltd.
)  

 




SIGNED by: )     )     )   /s/ Donald Findlay )   DONALD FINDLAY )     )  


--------------------------------------------------------------------------------